Case 0:19-cv-60179-BB Document 38 Entered on FLSD Docket 08/29/2019 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 19-cv-60179-BLOOM/Valle

 BRANDON A. SWEENEY,
 individually and on behalf of all
 others similarly situated,

         Plaintiff,

 v.

 NOVA DENTAL, INC.,

       Defendant.
 ________________________________/

                        ORDER ADMINISTRATIVELY CLOSING CASE

         THIS CAUSE is before the Court upon the Joint Notice of Settlement, ECF No. [37], filed

 on August 29, 2019, that indicates that the parties have reached a settlement of the claims asserted

 in this case.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. The above-styled action is administratively CLOSED without prejudice to the parties

                 to file a settlement agreement for the Court’s consideration and/or appropriate

                 dismissal documentation.

           2. The Clerk of Court shall CLOSE this case for administrative purposes only.

           3. To the extent not otherwise disposed of, any scheduled hearings are CANCELED,

                 all pending motions are DENIED as moot, and all deadlines are TERMINATED.
Case 0:19-cv-60179-BB Document 38 Entered on FLSD Docket 08/29/2019 Page 2 of 2

                                                   Case No. 19-cv-60179-BLOOM/Valle


        DONE AND ORDERED in Chambers at Miami, Florida, on August 29, 2019.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                          2
